PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,651,724
Issue Date: May 12, 2020
Application No. 16/172,523
Filing or 371(c) Date: 26 Oct 2018
Attorney Docket No. C23-02290S.CON4
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 23, 2021, under 37 CFR 1.182 to correct the spelling of the name inventor “Alexandre Rudolph Kral” to –Alexandre Rudolf Kral.

The petition is GRANTED.

Office records have been corrected to reflect the correct spelling of the above-named inventor.  A corrected Filing Receipt, which sets forth the correct spelling of the above-named inventor, accompanies this decision on petition.

The issue fee in the case was paid on April 7, 2020.  Therefore, the printing of the patent may have progressed to the point where the correct spelling of the inventor’s name could not be included on the front page of the Letters Patent.  In such event, petitioner has requested a certificate of correction pursuant to the provisions of 37 CFR 1.323 and paid the required fee of $160.  

The petition fee of $210 pursuant to 37 CFR 1.17(f) has been assessed to petitioner’s credit card.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3210.  Any questions concerning the issuance of the Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 305-8309.

This application is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.


/Irvin Dingle/

Irvin Dingle
Lead Paralegal Specialist
Office of Petitions

Attachment: Corrected Filing Receipt